DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 and 6/18/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  in claim 2, the 2nd line recites the “trough-opening.” It is believed this should recite the “through-opening.”  Appropriate correction is required. Claim 3 depends from claim 2 and thus is objected to based on its association.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said information" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US 2011/0041613, hereinafter Tran).
Regarding claims 1, 9 and 13, Tran discloses a system as seen in figure 1. The system comprises an implantable medical device (IMD; such as a cardiac pacemaker, see par. 0063 and 0102), wherein the IMD comprises an ultrasound transducer 22 configured to receive an ultrasound wave (par. 0061, 0066-0069). A packaging 6/60 encloses an internal space, wherein the IMD is arranged in the internal space (fig. 1 and 5 and par. 0061 and 0071). A device mount 10/66/110 is arranged in the internal space wherein the IMD is releasably fastened to the device mount and the device mount contacts an inner side of the packaging and forms an acoustic coupler configured to pass the ultrasound wave applied to an outer side of the packaging to the ultrasound transducer of the IMD (fig. 1, 5-11, par. 0061-0062 and 0074-0080). An external device 58 is configured to generate the ultrasound wave and is configured to be held against the outer side of the packaging so the external device butts against the packaging and the packaging butts against the device mount so that the ultrasound wave generated by the external device is transferable from the external device to the ultrasound transducer of the IMD via the packaging and the device mount (par. 0069-0070 and 0074-0075). A programming device 50 includes a user interface 54/56 for receiving commands from a user to control the external device to send a ultrasound wave to the device mount and the IMD to trigger the IMD to perform a task (par. 0069-0070). 
Regarding claims 2 and 3, the device mount 66/110 includes a through-opening 98/120 for receiving the IMD such that a circumferential inner side of the through-opening includes projections 104/128 that press against the IMD to fasten the IMD to the device mount through a press/friction fit (figures 6-11 and par. 0076-0080). 
Regarding claim 4, the packaging includes an inner recess 74 for engaging with the device mount (figures 5-9 and par. 0071 and 0078). 
Regarding claim 8, the task can be a self-test (see par. 0070). 
Regarding claim 14, the IMD can generate an ultrasound wave (considered a “response signal”) that can be sent to the external device via the device mount (par. 0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tran.
Regarding claim 5, Tran discloses the applicant’s basic invention, as described above, including a container 62 and a lid 68, but is silent as to there being an inner recess formed in the lid for receiving the device mount. However, Tran already discloses the benefits of having an inner recess 74 for receiving and aligning the device mount in the container. Additionally having an inner recess in the lid for receiving and aligning the lid with the device mount would have the same benefits. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the lid of Tran to include a recess for receiving the device mount in order to assist in aligning the lid with the device mount and container.
Regarding claim 6, Tran discloses that the external device should be placed over a specific region 132 (figure 12 and par. 0082), but is silent as to having an outer recess to receiver and align the external device. However, this would be obvious to one of ordinary skill in the art before the applicant’s effective filing date as common sense dictates that since Tran prefers that the external device aligns with a specific region 132, by including a recess for receiving the external device, it ensures proper alignment. 
Regarding claim 7, Tran discloses that the IMD sends ultrasounds signals to the external device, the signals indicative of sensor data that can be displayed on the user interface (par. 0069-0070),. While Tran is silent as to the signals specifically being sent in response to the ultrasound wave from the external device, in order for a user to confirm that the IMD is operational before being implanted, as desired by Tran, the IMD would obviously send the results of its testing to the external device. This would be obvious to one of ordinary skill in the art before the applicant’s effective filing date as common sense dictates that since Tran wants to confirm operation of the device prior to implantation the IMD would need to send the results of its tests that were initiated by the ultrasound waves sent by the external device.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Penner (US 2007/0162090).
Regarding claim 10-12, Tran discloses the applicant’s basic invention, as described above, including an external device communicating with a programming device, but is silent as to the programming device using inductive or radio communication to communicate with the external device. However, Penner is incorporated by reference in Tran (see par. 0069) for teaching analogous art to Tran. Specifically, Penner discloses the use of inductive and RF communication between external devices 16 and 18 (par. 0011, 0034, 0041, 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize inductive or radio communication between external devices as Penner teaches these to be known forms of communication in the art and their use in Tran would not have affected to the overall function or purpose of Tran.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2006/0020300, US 2007/0119741 and US 2007/0123947.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792